Citation Nr: 0815737	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  02-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sleep apnea.  

2.  Entitlement to a higher initial disability rating for the 
service-connected gastroesophageal reflux disease (GERD), 
with history of peptic ulcer disease, rated as noncompensable 
(0 percent disabling) from October 31, 2000, and 10 percent 
disabling from May 25, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
September 1965 to June 1966; he was called to active duty 
from the Army National Guard in support Operation Desert 
Shield/Storm from September 1990 to May 1991.  The record 
also reflects the veteran had a period of active duty for 
training from August 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that granted service connection for GERD and assigned 
an initial noncompensable rating effective from October 31, 
2000.  The May 2001 rating decision also determined that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for sleep 
apnea.  

During the course of the appeal, the RO issued a February 
2007 rating decision that increased the veteran's 
noncompensable disability rating for the service-connected 
GERD to 10 percent, effective May 25, 2004.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2008, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge at a Central Office 
hearing in Washington, DC.  A transcript of the hearing is 
associated with the claims file.  

The reopened claim of entitlement to service connection for 
sleep apnea is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied 
entitlement to service connection for sleep apnea.  The 
veteran did not appeal that decision, and it became final.

2.  Evidence received since the final September 2000 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim, so as to permit reopening of the 
claim.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
gastroesophageal reflux disease, with history of peptic ulcer 
disease, is characterized by persistently recurrent 
dysphagia, regurgitation, and pyrosis, with occasional 
nausea.  The veteran takes medication up to four times a day 
to treat his symptoms and his service-connected 
gastroesophageal reflux disease affects his ability to sleep.  
There is no competent evidence of hematemesis, melena, 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying service 
connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for sleep apnea has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Resolving all doubt in the veteran's favor, the schedular 
criteria for the assignment of an initial 30 percent 
disability rating for service-connected gastroesophageal 
reflux disease, with history of peptic ulcer disease, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra at 43-44.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in November 2003 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

With respect to any additional notice requirements specific 
to the veteran's request to reopen his claim for service 
connection, the Board finds that any issue with regard to the 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error, given the favorable decision to 
reopen his claim herein.  

The notice letter was not sent to the veteran before the 
initial AOJ decision in this case, and the specific elements 
regarding notice as it pertains to increased rating claims 
addressed in the Vazquez case were not specifically noted in 
the notice letter.  Similarly, the initial notice letter did 
not discuss how disability ratings and effective dates are 
assigned, as required by Dingess.  Nevertheless, these notice 
and timing errors did not affect the essential fairness of 
the adjudication because the November 2003 letter, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice and 
timing errors non-prejudicial.  In this regard, although the 
November 2003 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a February 2007 SSOC notified the veteran of 
the evidence that had been received in support of his claim 
and provided him with yet an additional 60 days to submit 
more evidence.  The SSOCs also discussed the evidence 
included in the record, provided him with the criteria 
necessary for entitlement to a higher disability rating for 
his service-connected gastrointestinal disability, and 
provided the reasons why his claims were being denied.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In sum, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice and timing errors non-
prejudicial.  See Vazquez-Flores, at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  

VA has satisfied its duty to assist the veteran in the 
development of the claim.  The RO has obtained VA outpatient 
treatment records dated from August 2001 to January 2007.  
The veteran was also afforded VA examinations in May 2000 and 
May 2004.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis 

A.  Claim to Reopen

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for sleep apnea was denied 
in a rating decision dated September 2000 and mailed to the 
veteran in October 2000.  At that time, the RO considered 
service medical records which were negative for any 
complaints or treatment for sleep apnea.  The RO also 
considered a May 2000 VA examination report which contained a 
diagnosis of sleep apnea by history and noted the veteran 
reported that he started snoring and began having problems 
breathing after he returned from Saudi Arabia.  The veteran 
also reported that he underwent a sleep study which revealed 
acute sleep apnea.  The RO denied the veteran's claim on the 
basis that there was no evidence showing his sleep apnea 
occurred in or was caused by service.  The veteran did not 
appeal the RO's determination; therefore, the September 2000 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Since the September 2000 rating decision, the new evidence 
that has been submitted includes a March 1995 polysomnogram 
(PSG) report, which was abnormal as it showed the veteran had 
a significant respiratory disturbance index with reduced REM 
latency.  Also associated with the claims file are VA 
outpatient treatment records dated from August 2001 to 
January 2007, which show the veteran was evaluated for sleep 
apnea in September 2002.  At that time, the veteran reported 
that he was sent for sleep studies during service and told he 
had sleep apnea.  The VA outpatient treatment records show 
the veteran was referred to a pulmonologist who noted his 
symptoms and requested a PSG.  Finally, the veteran and his 
wife provided credible testimony at the March 2008 hearing as 
to the development of the veteran's sleep apnea.  
Specifically, the veteran testified that his sleep apnea 
began after returning from the Gulf War and that a sleep test 
revealed that he had sleep apnea.  The veteran's wife 
testified that they have been married for 28 years and that 
the veteran did not have sleep apnea before he went to the 
Gulf War.  She also testified that she occasionally has to 
shake the veteran to make sure he is awake.  

At the time of the last final decision, there was no evidence 
showing, or even suggesting, that the veteran's sleep apnea 
is related to his military service.  Since the September 2000 
decision, the veteran has provided evidence which shows he 
had an abnormal sleep study shortly after he was discharged 
from active service in 1991.  In addition, he and his wife 
have provided credible lay evidence showing that the veteran 
did not have sleep apnea prior to the Gulf War but has 
suffered from various sleep-related symptoms since returning 
from the Gulf War.  In determining whether new and material 
evidence has been submitted to reopen a claim for service 
connection, we presume the credibility of all evidence.  
Therefore, the Board finds that such evidence is new, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for sleep apnea 
may be reopened.  See 38 U.S.C.A. § 5108.  However, as 
discussed below, a remand is necessary for additional 
evidentiary development to be completed.  



B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of 
time, based on the facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), with a history of peptic ulcer disease, was 
established in May 2001, and the RO assigned a noncompensable 
(zero percent) disability rating pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7399-5203, effective October 
31, 2000.  At that time, the RO considered a May 2000 VA 
examination report which showed the veteran had problems with 
indigestion and burning on a daily basis but denied having 
diarrhea, bleeding, and weight loss.  

The veteran disagreed with the noncompensable rating assigned 
to his service-connected GERD disability and was afforded 
another VA examination in May 2004.  In a rating decision 
dated in February 2007, the RO increased the veteran's 
disability rating to 10 percent under DC 7346, effective from 
May 25, 2004.  
As noted, the veteran is seeking a higher disability rating 
for his service-connected GERD disability.  In evaluating the 
service-connected GERD, all potentially applicable diagnostic 
codes are for consideration.  

Under DC 7346, a 10 percent rating is warranted for hiatal 
hernia with two or more symptoms for the 30 percent 
evaluation of less severity; a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; and a 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  

After carefully reviewing the evidence of record, the 
preponderance of the evidence supports the assignment of an 
initial 30 percent disability rating for service-connected 
GERD.  In making this determination, the competent evidence 
of record shows that the veteran's service-connected GERD is 
manifested by persistently recurrent dysphagia, 
regurgitation, and pyrosis.  See May 2004 VA examination 
report.  At the May 2004 VA examination, the veteran denied 
having hematemesis or current rectal bleeding, but he 
reported having reflux and regurgitation daily, with 
occasional nausea every other day with his meals.  At the 
March 2008 hearing, the veteran testified that he his GERD 
symptoms occur whenever he eats and/or drinks, including when 
he eats bland food.  He testified that he has burning in his 
throat every day and takes medication up to four times a day 
to treat his symptoms.  He also testified that his symptoms 
are persistent and occur on a daily basis and that his GERD 
affects his ability to sleep.  

The 30 percent disability rating is assigned throughout the 
appeal period, keeping in mind that there is no objective 
evidence of associated substernal, arm, or shoulder pain; 
however, the evidence shows the veteran's service-connected 
disability is severe and produces a considerable impairment 
to his health, as he has reports having constant symptoms on 
a daily basis, which affect his ability to sleep and for 
which he takes medication up to four times a day.  There is 
no objective medical evidence of dysphagia or regurgitation 
prior to the May 2004 VA examination; however, the veteran 
submitted lay statements from his wife and sister, which 
reflect that, when the veteran returned from the war, he was 
observed gagging, regurgitating, and struggling with 
swallowing food on a regular basis.  The veteran and his 
spouse can attest to factual matters of which he had first-
hand knowledge, e.g., the observation of gagging and 
regurgitating food.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  This type of lay evidence is one type 
of evidence that must be considered and competent lay 
evidence can be sufficient in an of itself, although the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay 
statements.

In this context, there is no reason to doubt that the 
testimony provided at the March 2008 hearing, as well as the 
lay statements submitted in support of this claim, is 
credible lay evidence as to frequency and severity of the 
veteran's symptoms since military service and throughout the 
appeal period.  Therefore, in resolving all doubt in favor of 
the veteran, the veteran's service-connected GERD warrants an 
initial 30 percent disability rating, but no higher, 
throughout the appeal period.  

A higher, 60 percent rating is not warranted because, while 
the veteran has complained of daily epigastric symptoms, the 
preponderance of the evidence does not reflect that his 
service-connected GERD is manifested by material weight loss, 
hematemesis, or melena with moderate anemia.  In this regard, 
the evidence shows the veteran has consistently denied having 
hematemesis or melena and the examiner who conducted the May 
2004 VA examination noted that there were no signs of anemia.  
In addition, the evidence does not show, nor has the veteran 
argued, that he has had material weight loss due to his 
service-connected GERD or other symptom combinations 
productive of a severe health impairment.  

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable diagnostic codes.  DCs 
7203 to 7205 are not for application because the veteran has 
never been diagnosed with stricture, spasm, or diverticulum 
of the esophagus.  Likewise, the veteran has never been 
diagnosed with a gastric, duodenal, marginal, hypertrophic, 
inguinal, ventral, or femoral ulcer; therefore, DCs 7204 to 
7307 and 7338 to 7340 are not for application.  

In summary, and for the reasons and bases set forth above, 
the preponderance of the evidence supports the grant of an 
initial 30 percent disability rating, but no higher, for 
service-connected GERD.  All reasonable doubt has been 
resolved in favor of the veteran.  See Gilbert, 1 Vet. App. 
at 55.  


ORDER

Having submitted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
sleep apnea, the veteran's claim for that benefit is granted 
to that extent only.  

Entitlement to an initial 30 percent disability rating for 
service-connected GERD, with a history of peptic ulcer 
disease, is granted, subject to the statutes and regulations 
pertaining to the payment of monetary benefits.


REMAND

As to the reopened claim for service connection for sleep 
apnea, there is insufficient medical evidence of record on 
which to decide the veteran's claim.  Although the veteran 
has been afforded a VA examination in conjunction with this 
claim, there is no competent medical opinion of record which 
addresses the likelihood that his current diagnosis of sleep 
apnea is related to his military service.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); McClendon.  In this case, 
there is medical evidence showing the veteran had an abnormal 
sleep study shortly after he was released from active duty 
and competent lay evidence showing that the veteran has 
suffered from persistent and recurring symptoms of GERD since 
military service.  There is also credible lay evidence of 
record which suggests that his symptoms may be associated 
with his military service.  As a result, the veteran should 
be afforded a VA examination in order to determine the 
likelihood that his current sleep apnea is etiologically 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2007); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the a remand 
for a medical examination and opinion is necessary in order 
to render a fully informed decision.

In addition, the medical evidence of record reflects that the 
veteran was evaluated for sleep apnea in September 2002.  A 
polysomnogram with CPAP titration was requested; however, the 
results of those tests are not included in the evidentiary 
record.  In this regard, there is a gap in the VA outpatient 
treatment records from September 2002 to May 2004 and the 
most recent treatment records included in the record are 
dated in January 2007.  Therefore, all missing VA outpatient 
treatment records must be obtained and associated with the 
claims file.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Obtain all VA outpatient treatment records for 
the veteran dated from September 2002 to May 
2004 and from January 2007 to the present.  
The results of the polysomnogram with CPAP 
titration that was requested on September 27, 
2002 must be obtained and associated with the 
claims file. 

2.	Schedule the veteran for a VA examination 
to determine whether he currently suffers 
from sleep apnea that began during, or is 
otherwise related to, his military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review is accomplished.

a.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's current 
diagnosis of sleep apnea began during, or 
is otherwise related to, his active 
service.  

b.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.	The examiner should be informed that the 
veteran's report of suffering from 
snoring and other sleep-related symptoms 
after returning from the Gulf War is 
considered credible lay evidence.  

d.	If it cannot be determined whether the 
veteran's sleep apnea that is related to 
his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



